DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-14 and 18-21 are amended. Claims 16 and 17 are cancelled. Claims 1-15 and 18-21 are allowed.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 9/23/2021 are overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 9/23/2021 is overcome.

Allowable Subject Matter
Claims 1-15 and 18-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Jansen (US 2002/0004649) teaches a safety shield for piercing devices having a sliding portion that is biased by a spring that urges the shield towards an extended position [0025]. However, Jansen teaches that the device is designed to cause the shield to be deployed automatically upon use of the device [0008], which is different from the claimed device in which the sliding portion can only be extended after the device has been placed in an unlocked position.
Henderson (US 2015/0202366) teaches an autoinjector having a case and cover that are telescopically connected such that the cover moves between first and second positions. A locking 
Fabien (US 9,931,467) teaches an autoinjector including a body and a piston rod that is movable between a loaded position and an injection position. The piston rod includes a radial recess in which a spherical blocking element is placed in a blocking position (abstract). The blocking element prevents the piston rod from moving until the blocking element is moved (column 11, lines 25-46). This arrangement prevents the autoinjector from actuating on its own and provides a reliable triggering lock (page 1, lines 20-38). However, it would not have been obvious to one of ordinary skill in the art to combine the blocking element of Fabien with a cover since premature removal of the cover does not result in premature actuation of the device, which is the benefit taught by Fabien.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747